Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group II, claims 18-23, without traverse, filed October 12, 2021 is acknowledged and has been entered.  Claims 1-17 have been cancelled. Claims 24-35 have been added.  Accordingly, claims 18-35 are pending and are under examination.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  The effective filing date of the application is May 4, 2020 which is the filing date of Provisional Application 63/019,478 from which the benefit of priority is claimed. 

Specification
3.	The disclosure is objected to because of the following informalities: 
In the Brief Description of the Drawings:
Figure 7A and 7B have not been differentially described.
Figure 9A and 9B have not been differentially described.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 18-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is indefinite in being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  In this case, the preamble recites, “performing a multiplexed assay”; step 1) “assaying a sample using a plurality of optically-encoded hydrogel particles” which in step 2) is deconvoluted “based on a plurality of passive optical properties”; and step 3) simply recites “determining a plurality of measurements for the sample from a single reaction.”  Accordingly, it is unclear what element of the sample is being multiplex assayed and what is encompassed in the recitation of “measurements for the sample” that are being determined in a single reaction.  As recited, only passive optical properties of the hydrogel particles are being measured; absent recitation of any components or elements that may be present in the 
 Claim 21 is confusing in reciting, “different associated value … from the plurality of passive optical properties” because “different” and “associated” are subjective terms lacking a comparative basis for defining their metes and bounds with respect to “each group of hydrogel particles.” 
Claim 22 lacks clear antecedent basis in reciting, “the passive optical property” because claims 18 and 21 from which the instant claim depends recite “plurality of passive optical properties.
Claim 23 lacks clear antecedent basis in reciting, “the passive optical property” because claims 18 and 21 from which the instant claim depends recite “plurality of passive optical properties.
	Claim 34 is objected to in reciting, “hydro gel.” It should recite “hydrogel.”
Claim 35 is objected to in reciting, “hydro gel.” It should recite “hydrogel.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim Interpretation:


6.	Claims 18-35 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by KIM et al. (US 2018/0275040).  
	Kim et al. teach the invention essentially as disclosed and claimed. Kim et al. disclose a method using a plurality of tunable optically-encoded hydrogel particle subpopulations capable of performing a multiplexed assay using a flow cytometric device [0089, 0095, 0107].  The plurality of optically-encoded hydrogel particles have one or more passive optical properties (Abstract; [0004, 0028, 0029, 0070, 0084-0086, 0107]; Figure 4B; Figure 4C; Figure 10; Figure 12). 
The method comprises assaying a sample using a plurality of optically-encoded hydrogel particles [0028, 0029, 0089, 0095]; deconvoluting the plurality of hydrogel particles based on a plurality of passive optical properties of the plurality of hydrogel particles using a cytometric device ([0028, 0029, 0070, 0089, 0095, 0107]; Figure 12); and, determining a plurality of passive optical property measurements of the plurality of hydrogel particles for the sample from a single reaction ([0006, 0089, 0095, 0107]; Figure 12). Each tunable optically-encoded hydrogel particle has one or more passive optical properties including forward scatter (FSC), side scatter (SSC), and refractive 
Kim et al. teach that the plurality of optically-encoded hydrogel particles may be in the form of a calibration set (surrogate of a cell line: target cell phenotype) having similar passive optical property values representative of a cell line, relative to the plurality of passive optical properties of other subset/group of hydrogel particles ([0027, 0028, 0070, 0089, 0095]; Figure 4C). Each hydrogel particle of the plurality of hydrogel particles has a diameter of less than about 10 µm (nanoparticle: [0073]; Figure 4B; Figure 12); a diameter of less than about 100 µm [0073]; a diameter of less than about 1000 µm [0075]. The tunable plurality of optically-encoded hydrogel particles include nanoparticles (Figure 4B; Figure 12). At least a subset of hydrogel particles from the plurality of hydrogel particles has a refractive index of greater than about 1.15; a refractive index of greater than about 1.3; a refractive index of greater than about 1.7 [0016, 0108, 0110].
Kim et al. teach that each hydrogel particle from the set/group of optically-encoded hydrogel particles is functionalized with a chemical target (Figure 4C) or biochemical target (Figure 10); wherein each hydrogel particle set has a different biochemical or chemical target. At least one hydrogel particle from the plurality of optically-encoded hydrogel particles is chemically functionalized and comprises a free amine group such as allylamine (Figure 10). Kim et al. teach that each hydrogel particle is biochemically functionalized with at least one of: a protein ([0060], Figure 10); an antigen (proteoglycan, cell surface markers) [0027, 0060, 0063], a small molecule, or an antibody [0089]. Each hydrogel particle is produced by polymerizing a droplet ([0004, 

7.	No claims are allowed.

Remarks
8.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
KIM et al. (US 2015/0177115) disclose a composition comprising hydrogel particles having at least one passive optical property. Each tunable optically-encoded hydrogel particle has one or more passive optical properties including forward scatter (FSC), side scatter (SSC), and refractive index (RI) measured by FSC (Abstract; [0004, 0020, 0041, 0045-00510057-0059]; Figure 4B; Figure 4C). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



November 14, 2021